DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 12/3/2021 has been considered and is included in the file.
Claim Objections
Claims 13, 15, and 20 are objected to because of the following informalities:  
In claim 13, line 2, “a subject, or hair of a subject” should be changed to -- a subject, or hair of the subject --.
In claim 15, lines 1-2 , “skin of a subject, hair of a subject” should be changed to -- skin of the subject, the hair of the subject --.
In claim 20, line 1, “the fabric material” should be changed to -- the adhesive fabric material --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “device comprising: a fabric and one or more additives”. It is unclear how the two limitations, a fabric and one or more additives, are connected. Are the one or more additives a part of the fabric or a separate distinct component? Examination will read the limitation as “device comprising: a fabric that includes one or more additives” (see paragraph [16] of specification). 
Claim 2 recites the limitation “the device of claim 1, further comprising a container enclosing the device” in line 1. It is unclear the metes and bounds of the device since the container appears to not be a part of the device. The phrase will be examined as if the claim read “the device of claim 1, further comprising a container enclosing the fabric and the one or more additives”.  
The term “strongly adhering” in claim 11 is a relative term which renders the claim indefinite. The term “strongly adhering” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite because it is unclear how strongly does the adhesive material have to be to adhere before meeting this limitation. 
Claim 11 recites the limitation "the subject" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the skin or hair of humans" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-10, 12, and 14-20 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2017/0354226) in view of Schaffner (US 2009/0270354).
Regarding claim 1, Ward et al. discloses a parasitic arthropod remover device (20) comprising: a fabric (paragraph [0022], flexible fabric) and one or more additives, and wherein the one or more additives comprise an adhesive material (paragraph [0025], adhesive). 
Ward et al. does not explicitly disclose the parasitic arthropod remover is for ticks. 
Schaffner teaches a tick remover device (title, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ward et al. to include a use for removing ticks as taught by Schaffner since ticks are similarly sized parasitic arthropods that are treated in a similar manner as lice.
Regarding claim 2, Ward et al. as modified by Schaffner teaches (references to Ward et al.) the device further comprising a container (46) enclosing the device (20). 
Regarding claim 5, Ward et al. as modified by Schaffner teaches (references to Ward et al.) wherein the fabric comprises cotton material, synthetic material, or both (paragraph [0025] discloses a synthetic material embodiment).
Regarding claim 9, Ward et al. as modified by Schaffner teaches (references to Ward et al.) wherein the adhesive material has an adhesive strength sufficient to adhere to any tick that is placed into contact with an area of the fabric containing the adhesive material (paragraph [0026] discloses a material that retains the parasitic arthropod after being stripped from the person). 
Regarding claim 10, Ward et al. as modified by Schaffner teaches (references to Ward et al.) wherein the adhesive strength is sufficient to adhere to nymph ticks (paragraph [0026] discloses the adhesive strength to adhere to lice and lice nits which cover the range of the nymph ticks, and therefore meets this limitation). 
Regarding claim 11, Ward et al. as modified by Schaffner teaches (references to Ward et al.) wherein the adhesive material has an adhesive strength low enough that an area of the fabric containing the adhesive material is capable of being drawn across a subject’s skin, hair, or skin and hair, without strongly adhering to the subject (It is unclear what strongly adhering level would be. As best understood, paragraph [0026] discloses a drawing of fabric with adhesive material being removed from hair, i.e. without adhering to the subject).
Regarding claim 13, Ward et al. discloses a method of removing parasitic arthropods from the skin or hair of humans (abstract), the method comprising drawing an adhesive fabric material ((20) includes a fabric with adhesive projections (26)) across the skin of a subject, or hair of a subject, or both (Fig. 6). 
Ward et al. does not explicitly disclose the parasitic arthropod remover is for ticks. 
Schaffner teaches a tick remover device (title, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ward et al. to include a use for removing ticks as taught by Schaffner since ticks are similarly sized parasitic arthropods that are treated in a similar manner as lice.
Regarding claim 14, Ward et al. as modified by Schaffner teaches (references to Ward et al.) wherein the adhesive fabric material ((20) includes a fabric with adhesive projections (26)) comprises a fabric and one or more additives ((20) includes a fabric with adhesive projections (26)), wherein the one or more additives are coated on at least a portion of the fabric, infused into at least a portion of the fabric, or both, and wherein the one or more additives comprise an adhesive material (paragraph [0025] discloses (20) includes a fabric with adhesive projections (26) coated onto the fabric). 
Regarding claim 15, Ward et al. as modified by Schaffner teaches (references to Ward et al.) wherein the adhesive fabric material attaches to any ticks on skin of subject, hair of subject, or both, by adhesion. 
Regarding claim 16, Ward et al. as modified by Schaffner teaches (references to Ward et al.) wherein multiple ticks are removed simultaneously (paragraph [0035] discloses multiple parasitic arthropods are removed simultaneously). 
Regarding claim 17, Ward et al. as modified by Schaffner teaches (references to Ward et al.) wherein multiple ticks are removed in one minute or less (paragraph [0035] discloses multiple parasitic arthropods removed in one minute or less, with the swipe (or drawing) of the apparatus (20) through the hair of the subject). 
Regarding claim 18, Ward et al. as modified by Schaffner teaches (references to Ward et al.) wherein ticks that are invisible to the naked eye are removed (title states that some of the parasitic arthropods that are removed through Ward et al. are lice nits which are roughly the size of 0.8 mm by 0.3 mm which would be invisible to the naked eye). 
Regarding claim 19, Ward et al. as modified by Schaffner teaches (references to Ward et al.) the method further comprising disposing any ticks removed from the subject by disposing of the adhesive fabric material (paragraphs [0035] and [0038] discuss disposing of the apparatus (20) after each use). 
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2017/0354226) in view of Schaffner (US 2009/0270354) and further in view of Shasha (US 2018/0303080).
Regarding claim 3, Ward et al. as modified by Schaffner does not explicitly teach wherein the container is an airtight plastic bag. 
Shasha teaches an airtight plastic bag (7) around a device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Ward et al. modified by Schaffner to be a plastic bag as taught by Shasha in order to contain the device prior to use.  
Regarding claim 20, Ward et al. as modified by Schaffner teaches (references to Ward et al.) removing the fabric material from a container prior to drawing the material (Fig. 7; paragraph [0036]).
Ward et al. as modified by Schaffner does not explicitly teach the method comprising an airtight container.
Shasha teaches using an airtight container (paragraph [0032] describes sealed bag 7 being impermeable to air to keep the substance from drying out). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Ward et al. modified by Schaffner to be airtight as taught by Shasha in order to keep the adhesive from drying out (Shasha: paragraph [0032]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2017/0354226) in view of Schaffner (US 2009/0270354) and further in view of Clayton, Jr. (US 6076678).
Regarding claim 4, Ward et al. as modified by Schaffner does not explicitly teach wherein the fabric comprises cheese cloth material. 
Clayton, Jr. teaches a fabric comprises cheese cloth material ((14); col. 2, line 66 – col. 4, line 4, cheese cloth). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric of Ward et al. modified by Schaffner with a cheese cloth material as taught by Clayton, Jr. in order to provide a fabric that is light weight and has permeability (Clayton, Jr.: col. 2, line 66 – col. 4, line 4).   
Claims 6-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2017/0354226) in view of Schaffner (US 2009/0270354) and further in view of Marka et al. (WO 2017066513).
Regarding claim 6, Ward et al. as modified by Schaffner does not explicitly teach wherein the adhesive material comprises one or more resins, waxes, gums, elastomers, hydrogels, or a combination thereof. 
Marka et al. teaches the adhesive material comprises a wax (paragraph [0080] mentions beeswax as an adhesive option). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Ward et al. modified by Schaffner to include beeswax as an adhesive as taught by Marka et al. in order to provide a slow to cure sticky substance as the adhesive for longer shelf live (Marka et al.: paragraph [0080]). 
Regarding claim 7, Ward et al. as modified by Schaffner and Marka et al. teaches (references to Marka et al.) wherein the adhesive material is non-synthetic (paragraph [0080] references beeswax as an adhesive which is a non-synthetic substances).
Regarding claim 12, Ward et al. as modified by Schaffner does not explicitly teach wherein the adhesive material comprises beeswax.
Marka et al. teaches the adhesive material comprises beeswax (paragraph [0080] mentions beeswax as an adhesive option). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Ward et al. modified by Schaffner to include beeswax as an adhesive as taught by Marka et al. in order to provide a slow to cure sticky substance as the adhesive for longer shelf live (Marka et al.: paragraph [0080]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2017/0354226) in view of Schaffner (US 2009/0270354) and Marka et al. (WO 2017066513) and further in view of Byun (KR 20100063446, machine translation attached).
Regarding claim 8, Ward et al. as modified by Schaffner and Marka et al. does not explicitly teach wherein the adhesive material comprises one or more petroleum-based materials. 
Byun teaches an adhesive material comprises one or more petroleum-based materials (lines 265-268 of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ward et al. modified by Schaffner and Marka et al. to have a petroleum-based adhesive material as taught by Byun in order to provide a common material used for adhesive purposes.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sandels (US 4748767), Marsh (US 2002/0112395), Hurwitz (US 20080028669), and Nelson (US 6651379) all teach pest removers. Kachline (US 1812535) teaches using a cheese cloth material.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643